
	

113 HR 2736 IH: Government Surveillance Transparency Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2736
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Larsen of
			 Washington (for himself and Mr.
			 Amash) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To allow entities required to comply with orders or
		  directives under the Foreign Intelligence Surveillance Act of 1978 to publicly
		  report every 90 days certain aggregate information related to the compliance
		  with such orders or directives.
	
	
		1.Short titleThis Act may be cited as the
			 Government Surveillance Transparency
			 Act of 2013.
		2.Disclosure of
			 certain aggregate information related to orders under the Foreign Intelligence
			 Surveillance Act of 1978
			(a)DisclosuresThe Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the following
			 new title:
				
					IXDisclosure of
				certain aggregate information
						901.Disclosure of
				certain aggregate informationNotwithstanding any other provision of this
				Act, each entity required to comply with an order or directive under this Act
				may, every 90 days with respect to the preceding 90-day period, make publicly
				available the following information:
							(1)The aggregate
				number of orders or directives under this Act with which such entity was
				required to comply.
							(2)A general
				description of the types of assistance, information, or tangible things such
				entity was required to provide pursuant to such orders or directives.
							(3)The aggregate
				number of each type of assistance, information, or tangible things such entity
				was required to provide pursuant to such orders or directives.
							(4)The aggregate number of user accounts with
				respect to which such entity was required to provide assistance, information,
				or tangible things pursuant to such orders or
				directives.
							.
			(b)Table of
			 contents amendmentThe table of contents in the first section of
			 such Act is amended by adding at the end the following new items:
				
					
						Title IX—Disclosure of certain aggregate
				information
						Sec. 901. Disclosure of certain aggregate
				information.
					
					.
			
